      Case 8:19-cr-00130-JVS Document 11 Filed 04/21/20 Page 1 of 4 Page ID #:23



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney                            4/21/20
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar. No. 297986)                       LB
 4   POONAM G. KUMAR (Cal. Bar No. 270802)
     ROGER A. HSIEH (Cal Bar. No. 294195)
 5   Assistant United States Attorney
     Major Frauds Section
 6        1100 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-4849/0719/0600
 8        Facsimile: (213) 894-6269
          E-mail:    eddie.jauregui@usdoj.gov
 9                   poonam.kumar@usdoj.gov
                     roger.hsieh@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. SACR 19-130-JVS

15             Plaintiff,                     GOVERNMENT’S EX PARTE APPLICATION
                                              TO UNSEAL CASE
16                   v.

17   LOUIS HSING-CHIH LEE,

18             Defendant.

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Eddie A. Jauregui,
23   Poonam G. Kumar, and Roger A. Hsieh, hereby files its Ex Parte
24   Application to Unseal Case.
25   //
26   //
27

28
      Case 8:19-cr-00130-JVS Document 11 Filed 04/21/20 Page 2 of 4 Page ID #:24



 1        This application is based upon the attached declaration of

 2   Assistant United States Attorney Poonam G. Kumar, the files and

 3   records in this case, and such further evidence and argument as the

 4   Court may permit.

 5   Dated: April 17, 2020                Respectfully submitted,

 6                                        NICOLA T. HANNA
                                          United States Attorney
 7
                                          BRANDON D. FOX
 8                                        Assistant United States Attorney
                                          Chief, Criminal Division
 9

10                                              /s/
                                          POONAM G. KUMAR
11                                        EDDIE A. JAUREGUI
                                          ROGER A. HSIEH
12                                        Assistant United States Attorneys

13                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
      Case 8:19-cr-00130-JVS Document 11 Filed 04/21/20 Page 3 of 4 Page ID #:25



 1                         DECLARATION OF POONAM G. KUMAR
 2           I, Poonam G. Kumar, declare as follows:

 3           1.   I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.              I

 5   represent the government in the prosecution of United States v. Louis

 6   Lee, No. CR 19-130-JVS.

 7           2.   On July 19, 2019, a federal grand jury sitting in this

 8   district returned an indictment against the defendant in the above-

 9   captioned matter.     At the time the indictment was filed, the

10   government filed an ex parte application seeking to seal the matter

11   and requesting that the indictment remain sealed until such time as

12   the defendant was taken into custody on the charges and the

13   government filed a “Report Commencing Criminal Action.”           The

14   government requested sealing on the ground that unsealing the

15   indictment at that time could jeopardize the government’s ability to

16   apprehend the defendant because he had not yet been arrested and had

17   not been informed that he was being named as a defendant in the

18   indictment to be presented to the grand jury.

19           3.   In the nine months since indictment, no arrest has been

20   made.    Based on information obtained by the case agents, the

21   government believes that this individual is presently located in

22   Taiwan and there is no indication that he is likely to return to the

23   United States any time in the near future.         Extradition from Taiwan

24   is not possible due to the citizenship status of the defendant.

25   Given these facts, the government wishes to inform the defendant’s

26   counsel of the indictment in the event the defendant would be willing

27   to self-surrender and negotiate a resolution to the matter.

28   //
      Case 8:19-cr-00130-JVS Document 11 Filed 04/21/20 Page 4 of 4 Page ID #:26




 1           4.   Accordingly, the government requests that the indictment

 2   and sealed documents in this case be unsealed.

 3

 4           I declare under penalty of perjury under the laws of the United

 5   States of America that the foregoing is true and correct and that

 6   this declaration is executed at Los Angeles, California, on April 20,

 7   2020.

 8                                               /s/
                                                 POONAM G. KUMAR
 9                                               Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
